Citation Nr: 0814596	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1968 to August 
1970.  In September 1970, the Department of Veterans' Affairs 
Regional Office (RO) in Nashville, Tennessee denied the 
veteran's claim of service connection for hearing loss.  

The veteran did not appeal the adverse determination, and as 
a result, the September 1970 decision is final.  Thus, new 
and material evidence is needed to reopen the claim.  38 
U.S.C.A. § 5108, 7105.  In August 2005, the RO in Nashville, 
Tennessee declined to reopen the veteran's claim of service 
connection for hearing loss because of a failure to submit 
new and material evidence.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from that 
decision.  

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's September 1970 denial of the veteran's claim for 
service connection for hearing loss was not appealed and 
therefore became final.  

2.  Evidence received since the September 1970 final decision 
is neither cumulative nor redundant of the evidence of record 
at the time of the last final denial, and the evidence raises 
a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The September 1970 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2007).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the claim adjudicated 
herein, that is, the Board has granted the veteran's request 
to reopen his previously denied claim of entitlement to 
service connection for hearing loss.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Analysis 

The veteran contends that his hearing loss and tinnitus are a 
result of his military service.  Since the September 1970 RO 
decision that is now final, the veteran has submitted 
additional evidence in support of his claim.  The RO denied 
this claim because the evidence - chiefly, the veteran's 
separation examination report dated in August 1970 - did not 
indicate that he suffered from hearing loss.

The new evidence received includes a note from the veteran's 
private physician, dated October 2005, which indicates that 
the veteran has significant hearing loss in both ears.  The 
physician in this note opined that this hearing loss has 
existed since the veteran's time in service, but it is 
unclear whether the physician is simply reiterating what the 
veteran claimed, or if this opinion is based on actual 
examination.

In a December 2005 VA examination for the purpose of 
assessing the veteran's post-traumatic stress disorder 
(PTSD), the examiner noted a diagnosis of bilateral tinnitus 
and hearing loss.  The veteran also submitted private medical 
reports from April 2006 from doctor L.B., who appears to 
associate the veteran's progressive hearing loss with the 
veteran's artillery work while in service.  However, like the 
previous records, it is unclear what this opinion is based 
on.  

Finally, in April 2006, the veteran submitted a statement he 
prepared himself describing his noise exposure while in 
service.  It is true that lay evidence is not sufficient to 
establish a nexus between a current disorder and a veteran's 
military service.  However, when this evidence is considered 
in conjunction with the private medical evidence submitted by 
the veteran since the previous denial of the claim and the 
diagnosis noted by VA since that denial, it raises a 
reasonable possibility of substantiating the claim (among 
other things, and as previously stated, hearing loss was not 
shown at the time of the prior denial).  For these reasons, 
the claim is reopened.  

ORDER

The claim for service connection for hearing loss is 
reopened, as new and material evidence has been submitted by 
the veteran; the appeal is granted to this extent only.  


REMAND

The veteran contends that he was exposed to extensive noise 
while in service when he worked on helicopters, and then when 
he worked with artillery.  However, no examination has been 
provided to the veteran to determine whether there is a 
medical nexus between the veteran's current hearing loss and 
tinnitus and his military service.  

While there is no medical diagnosis of hearing loss while the 
veteran was in service, there is evidence to indicate that 
the veteran complained of hearing loss while in service.  The 
veteran reported in his August 1970 separation examination 
that since his last physical with the military, his condition 
had changed.  The veteran asserted that he now had "slight 
loss of hearing, ringing in ears."  

There is also evidence that establishes that the veteran 
currently suffers from hearing loss and tinnitus.  As 
discussed above, an October 2005 note from the veteran's 
private physician indicates that the veteran has chronic 
tinnitus and significant hearing loss in both ears.  In a 
December 2005 VA examination for the purpose of assessing the 
veteran's post-traumatic stress disorder (PTSD), an issue 
which is not currently on appeal, the examiner noted a 
diagnosis of bilateral tinnitus and hearing loss.  Finally, 
the veteran also submitted private medical reports from April 
2006 in reference to the veteran's progressive hearing loss 
and the need for bilateral amplification.  

While there is evidence of a complaint of hearing loss while 
in service, and there is evidence of a current hearing 
disorder, there is no evidence providing a nexus between the 
two.  There has been no VA audiometric examination performed 
on the veteran, and thus no evidence as to the etiology of 
the veteran's hearing loss and tinnitus exist.  Further, 
there is no evidence describing any post-service noise 
exposure on the part of the veteran.  Therefore, there is 
insufficient evidence of record for the Board to determine 
whether the veteran's hearing loss and tinnitus are related 
to his work on helicopters while in service, his work with 
artillery, or some post-service noise exposure.  For these 
reasons, the claim must be remanded for further development 
before appellate review may proceed.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to 
assist and notify him, set forth in the 
Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A., 5107 (West 2002 & Supp. 2007), and 
implementing regulations, including 38 
C.F.R. § 3.159 (2007).  The notice should 
include an explanation as to the 
information or evidence needed to 
determine an effective date and a 
disability rating if the claim for service 
connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Each 
item of notice described in this paragraph 
should be issued prior to issuance of a 
supplemental statement of the case (SSOC).  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
additional evidence which might assist him 
to substantiate the claims.

3.  The veteran should then be afforded an 
appropriate VA examination to obtain 
information as to the current nature and 
etiology of any current hearing loss 
and/or tinnitus diagnosed.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes, and based on 
the examination and review of the record, 
should offer an opinion as to whether it 
is at least as likely as not that any such 
hearing loss disability either had its 
onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
in-service exposure to acoustic trauma, as 
reported by the veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it be determined if the veteran's claims 
can be granted.  If the claim is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


